DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 12/21/2021.  Presently claims 1-4, 6, and 9-12 are pending.  Claims 5, 7-8, and 16 are cancelled.  Claims 13-15 and 17-20 are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/21/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claim 1 have been withdrawn.  However, in light of Applicant’s amendments to claim 1, a new 35 U.S.C. 102 rejection is made.  Applicant’s newly amended limitation of “a plurality of support structures” has changed the scope of the claim and therein, a new grounds of rejection is necessitated by Applicant’s amendment.  Since Applicant's amendments necessitated a new ground of rejection under 35 U.S.C. 102, this action has therefore been made final.      

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an inlet and an outlet 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 10-12 are objected to because of the following informalities:
Claim 3, line 4, change: “during operation of [[the]] an engine.”
Claim 10, line 1, change: “wherein each spar of each spar assembly has…”
Claim 11, line 1, change: “wherein each spar of each spar assembly has…”
Claim 12, line 2, change: “each support structure of the plurality of support structures…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 6, the claim recites “wherein the plurality of support structures comprises a rib.” [0019] of the specification states that “structural features 118 can be a rib.  In one embodiment, structural features 118 are a plurality of lattice networks.” However, the disclosure provided by the specification and drawings does not disclose that a rib and a plurality of lattice networks can be used together in an embodiment for the plurality of support structures.  Claim 6 recites that the plurality of support structures comprises a lattice network (as recited in claim 1), and that the plurality of support structures comprises a rib.  There is not an embodiment disclosed by the specification wherein a rib along with a lattice network is used together as the plurality of support structures.  Instead, as discussed above, the disclosure by the specification discloses each as a separate embodiment, wherein the plurality of support structures can be a rib in one embodiment or a lattice network in another embodiment.  
Therein, there is a lack of written description suggesting to one of ordinary skill in the art wherein the plurality of support structures comprises a rib along with a lattice network.  Furthermore, the details regarding as to how both would be used in one embodiment for the support structures is not mentioned in the specification and is not shown in any of the drawings provided.  Therein, the amended claim of 6 has introduced new matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Martin et al. (US 2019/0271237 A1).
Regarding claim 1, Martin et al. discloses a double walled stator housing ([0001]), the housing (100) comprising: a first stator housing wall (104); a second stator housing wall (102) located radially outward from the first stator housing wall (as shown in Figs. 5, [0034]); an air gap located between the first and the second stator housing walls (flow path of cooling air between the first (104) and second (102) walls, [0060], Fig. 5); and a plurality of support structures (“s1”, “s2”, each shown by a rectangular region as shown in Fig. 5’ below) attached to the first stator housing wall and the second stator housing wall (structures “s1” and “s2” extend from first wall 104 to second wall 102, [0051], as shown in Fig. 5’), spanning the air gap (cooling air flow paths within structures “s1” and “s2”, [0059]) and configured to minimize heat transfer between the 

    PNG
    media_image1.png
    499
    696
    media_image1.png
    Greyscale

Fig. 5’
Regarding claim 3, Martin et al. discloses wherein the first stator housing wall (104), the second stator housing wall (102), the air gap (flow path of cooling air between the first (104) and second (102) walls, [0060], Fig. 5), and the plurality of support structures (structures “s1” and “s2”, [0051], [0053]) work together to maintain an external temperature of the second stator housing wall (102) at or below 450°F (232°C) during operation of the engine (the limitation “work together to maintain an external temperature of the second stator housing wall (102) at or below 450°F (232°C) during operation of the engine” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is 
Regarding claim 4, Martin et al. discloses wherein the plurality of support structures (“s1”, “s2”) are two support structures axially spaced apart from one another (as shown in Fig. 5’, support structure “s2” is axially spaced apart from support structure “s1”).
Regarding claim 6, Martin et al. discloses wherein the plurality of support structures comprises a rib (the plurality of support structures “s1” and “s2” combine to form a rib, as shown in Fig. 5’ wherein the entire structure formed by “s1” and “s2” is a rib providing support between the inner wall 104 and the outer wall 102).
Regarding claim 12, Martin et al. discloses wherein each of the plurality of support structures is integral and conformal with the first and second stator housing walls (each support structure “s1” and “s2” of the plurality of support structures (s1, s2) together form 106, which is integral and conformal with the first (104) and second (102) stator housing walls, [0034], lines 13-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0271237 A1) in view of Liebe (U.S. 6,341,485).
Regarding claim 2, Martin et al. discloses all of the limitations of claim 1 as stated above, but does not specifically disclose of an inlet and an outlet in the second stator housing wall (102, Fig. 5).  Martin, does however disclose that the casing structure (101) shown in Fig. 5 can be applicable to combustor sections of a gas turbine ([0033]).
Liebe teaches of a double wall configuration used in a combustor section of a gas turbine, which is within the same field of endeavor as the claimed invention.  Specifically, Liebe teaches wherein an outer wall structure (3, Fig. 1) has a wall inlet (9) and a wall outlet (10) pertaining to the outer wall structure (outlet 10 leads to cavity 21 which is a part of the outer wall 3, Col. 4, lines 11-15; further, inlet 9 pertains to the outer wall 3 since the same cross sectional hatching pattern is used for the outlet 10, as shown in Fig. 1).  The cooling fluid configuration taught in Fig. 1 wherein there is an upper flow in region (13, Fig. 1) and a lower flow in region (14) is analogous to the cooling fluid flow disclosed in Martin et al. since Martin also discloses of an upper flow and a lower flow (i.e., the upper flow and lower flow is separated by dividing member 
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin et al. in view of Liebe by having the outer wall disclosed in Martin (102) have an inlet and an outlet according to the configuration taught in Liebe because the cooling configuration in Fig. 1 of Liebe reduces thermomechanical loads on the inner wall structure and the circulation of the cooling fluid through the inlet and outlet results in an uniform and effective cooling of the doubled wall structure (Liebe, Col. 3, lines 54-67, Col. 4, lines 1-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0271237 A1).
Regarding claim 9, Martin et al. discloses all of the limitations of claim 1 as stated above, but does not specifically disclose wherein each spar assembly has a cubic shape.  Since the spar assembly comprises of two spars “116” as discussed in claim 1 above, the ends “E” of the spars form an imaginary triangular shape as shown in Fig. 5’.  This interpretation is consistent according to Applicant’s specification wherein the ends of the spars form an abstract cubic shape ([0021]).  
Martin et al. does, however, disclose that the spar assembly of the support structures can be rearranged to have different cross-sectional configurations as such as honeycomb or hexagonal configuration, as well as other cross-sectional configurations and shapes ([0052]), which signifies that the ends, dependent of the other 
The Applicant has not disclosed that having each spar assembly have a cubic shape (see paragraphs [0036], [0045] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  As stated above, Martin et al. does disclose that the spar assembly of the structures can have different cross-sectional configurations as such as honeycomb or hexagonal configuration, as well as other cross-sectional configurations and shapes ([0052]) and thus it appears that the cross-sectional shape configuration of the spar assemblies taught by Martin et al. would perform equally well with the cubic shape as claimed by applicant, and it would have been an obvious matter of design choice to modify the cross-sectional shape of the spar assembly to be of a cubic shape.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0271237 A1) in view of Propheter-Hinckley et al. (US 2016/0290647 A1).
Regarding claim 10, Martin et al. does not specifically disclose or suggest wherein each spar “116” forming the spar assembly has a diameter from 0.005 inches (0.13 mm) to 0.02 inches (0.51 mm), inclusive.  Martin, does however disclose that the cross-sectional shape of the spars (116) is selected to response to mechanical and/or pressure loads on the casing (100, [0058], lines 20-22).
Propheter-Hinckley et al. teaches of lattice structures used within gas turbine engines, which is within the same field of endeavor as the claimed invention. 
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin et al. in view of Propheter-Hinckley et al. by using the tubular structure (i.e., the spars have a diameter) for the spars (taught in Fig. 5C of Propheter-Hinckley et al.) to form the spar assembly because the advantage of such structure configuration for the spar elements having a pass through (530) is that it allows metered air to pass through the lattice structure for cooling purposes to increase the part life ([0069]) of the structure.
	With regard to the claimed dimensions recited in the claim, the Applicant has not disclosed that having the spar diameter be between 0.005 inches (0.13 mm) to 0.02 inches (0.51 mm), inclusive (see paragraph [0022], [0037], [0046] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  As stated above, Propheter-Hinckley et al. teaches that the lattice structure elements can be sized and shaped according to the requirements of the design ([0068], lines 1-20).  Therein, it appears that the diameter taught by the combination of Martin et al. and Propheter-
Regarding claim 11, Martin et al. does not specifically disclose wherein each spar has a length from 0.03 inches (0.76 mm) to 0.1 inches (2.5 mm), inclusive.  Martin, does however disclose that the cross-sectional shape of the spars (116) is selected to response to mechanical and/or pressure loads on the casing (100, [0058], lines 20-22).
Propheter-Hinckley et al. teaches of lattice structures used within gas turbine engines, which is within the same field of endeavor as the claimed invention. Specifically, Propheter-Hinckley et al. teaches of a lattice structure (500) formed from spar elements (526, Fig. 5C), which has a length (as shown in Fig. 5C).  The advantage of such structure is that the spar elements have a pass through (530) which allows metered air to pass through the lattice structure for cooling purposes to increase the part life ([0069]) of the structure.  With respect to the size and dimensions of the spar elements, Propheter-Hinckley et al. further teaches that the lattice structure elements can be sized and shaped according to the requirements of the design ([0068], lines 1-20).   
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin et al. in view of Propheter-Hinckley et al. by using the tubular structure for the spars (taught in Fig. 5C of 
	With regard to the claimed dimensions recited in the claim, the Applicant has not disclosed that having the spar length be from 0.03 inches (0.76 mm) to 0.1 inches (2.5 mm), inclusive (see paragraph [0022], [0038], [0047] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  As stated above, Propheter-Hinckley et al. teaches that the lattice structure elements can be sized and shaped according to the requirements of the design ([0068], lines 1-20).  Therein, it appears that the length taught by the combination of Martin et al. and Propheter-Hinckley et al. would perform equally well with the claimed dimensions as claimed by the Applicant, and it would have been an obvious matter of design choice to modify the length of the spars to the claimed dimensions.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/10/2022